Title: Thomas Jefferson to Martha B. Eppes, 7 January 1810
From: Jefferson, Thomas
To: Eppes, Martha Burke Jones


          
             
                     Monticello 
                     Jan. 7. 1810
          
          
		  
		  
		  
		  
		  Th: Jefferson presents his affectionate respects to mrs Eppes and incloses her a letter from his grandson Francis, who having written his first to his father, sends his second to his Mama, & is preparing his third for his Grandmama. he is become very assiduous, passing much of the day in writing, & his evenings mostly in reading. he has enamoured the family here with his good & his governable dispositions. his
			 affections are often & warmly expressed for his Mama, to whom Th: Jefferson begs leave to present the homage of his esteem & attachment.
         